Citation Nr: 1312278	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to an initial rating in excess of 20 percent for right knee patellofemoral dysfunction.

6.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

7.  Entitlement to a rating in excess of 10 percent for status post right knee meniscectomy.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A February 2006 rating decision denied service connection for a left knee disability and continued the previously established 10 percent rating for status post right knee meniscectomy.  August and September 2006 rating decisions denied service connection for right knee osteoarthritis, a back disability, and a neck disability, and a psychiatric disability.  An April 2010 rating decision granted service connection and an initial 10 percent rating for right knee osteoarthritis, granted service connection and an initial 20 percent rating for right knee patellofemoral dysfunction, and continued the 10 percent rating for status post right knee meniscectomy.

In March 2007, the Veteran and spouse testified at a hearing before a Decision Review Officer.  A transcript is of record.  The Veteran requested another hearing before a Veterans Law Judge of the Board in October 2007.  However, he and his representative indicated in March 2013 that he did not desire another hearing.  His hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.704(e) (2012).

This matter last was adjudicated by the RO via an April 2010 supplemental statement of the case.  Additional pertinent evidence thereafter was submitted by the Veteran.  His representative waived the right to have the agency of original jurisdiction (AOJ) initially review that evidence in January 2013.  38 C.F.R. § 20.1304(c) (2012).

Based on review of the Veteran's claims file in addition to his Virtual VA electronic file, this matter is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board sincerely regrets the delay of a remand, this matter cannot proceed without additional development.  Development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to notify as well as a duty to assist him in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The claimant must be notified by VA of evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This applies to all elements of a service-connection claim, to include a connection between the Veteran's service and the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was notified concerning the left knee disability, back disability, neck disability, and psychiatric disability issues comprising this matter via letters dated in October 2005, June 2006, and August 2006.  Each set forth the criteria for establishing service connection as secondary to a service-connected disability as well as the evidence required in this regard.  None set forth the criteria for establishing service connection in other manners, to include directly due to service and presumptively due to service.  All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Therefore, direct and presumptive service connection must be considered even though the Veteran has raised only secondary service connection.  It follows that he must be notified regarding direct and presumptive service connection, in addition to secondary service connection.  Remand is necessary in order for that to be accomplished.

Reasonable efforts must be made by VA to assist in the procurement of pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  Once a claimant has authorized the release of non-Federal (private) records to VA, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1) (2012).  The claimant shall be notified if requested records, whether Federal or non-Federal, cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

VA treatment records dated in the late 1970s were obtained.  No recent VA treatment records have been obtained.  However, the Veteran's representative noted in a March 2006 statement that the Veteran had been treated by VA from January 2002 to present.  The Veteran noted in a September 2008 statement that he currently received treatment at VA.  VA treatment records plausibly could be expected to be among the evidence before the Board, and thus the Board has constructive notice of the existence of those records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Requests for them therefore must be made on remand, with notification to the Veteran if the requests are unsuccessful.  

Additionally, records from the Social Security Administration (SSA) have not been obtained.  The Veteran submitted a few SSA records dated in November 2006.  He indicated in his September 2008 statement that he received Social Security disability benefits as a result of his service-connected right knee disability and associated conditions.  An October 2010 private treatment record and a November 2010 private evaluation indicated that he has been in receipt of such benefits since 2007.  Requests for SSA records must be made because they likely are pertinent to the claims on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Records concerning the Veteran from several private entities are of record.  Some were submitted by the Veteran, and some were obtained by VA.  Of note, pertinent private treatment records from Dr. J.D. and Dr. J.S.P. were received following the Veteran's authorization of their release and VA's request for them in December 2005.  The Veteran thereafter submitted one treatment record from Dr. J.D.  He also authorized the release of Dr. J.D.'s 2007 and 2008 treatment records in October 2008.  A request for them was made in March 2009, but they were not received.  No follow-up requests were made, and the Veteran was not notified that updated treatment records from Dr. J.D. had not been obtained.  In October 2009, he indicated that he had requested treatment records from Dr. J.S.P. and would submit them once they had been received by him.  None were submitted.  The Veteran submitted an August 2010 opinion from Dr. J.D. in which it was indicated that treatment had been ongoing since 2005.  

Additional requests for updated treatment records from Dr. J.D. and Dr. J.S.P., with notification to the Veteran if the requests to either are unsuccessful, must be made on remand if possible.  The Veteran did not authorize the release of Dr. J.S.P.'s updated treatment records to VA.  The Board also notes that authorization is effective only for 180 days from the date of signature.  That time has expired for the authorization for Dr. J.D.'s updated treatment records.  Of further note is that this authorization only covered records dated into 2008 while it appears that records are dated at least into 2010.  The Veteran must be asked authorize the release of his updated treatment records from Dr. J.D. and Dr. J.S.P.

If VA undertakes the effort to provide a medical examination, whether or not obligated to do so, it must be an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  It must be based upon consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  That helps ensure that the factual premises underlying a medical opinion will be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a medical opinion also must be fully and clearly articulated.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA medical opinions were provided following examination of the Veteran's left knee in October 2005, psychiatric disability in June 2006, and back and neck in July 2006.  Specifically, it was opined that the Veteran's diagnosed left knee disability was less likely than not related to his service or service-connected right knee.  It was opined that his back and neck disabilities are less likely than not related to his service-connected right knee.  With respect to the Veteran's psychiatric state, depressive disorder not otherwise specified was diagnosed.  Then, it was indicated that he did not have this disorder.  The opinion was that it is not caused by or a result of his service-connected right knee.

The psychiatric examination resulted in contradictory information regarding the Veteran's diagnosis.  No explanation was provided, and there was no additional discussion as to his diagnosis.  None of the opinions was based upon consideration of the Veteran's entire medical history.  Additional evidence was obtained subsequent to the opinions being rendered.  Among the evidence is the March 2007 testimony of the Veteran and his wife, a physician.  Also among that evidence is Dr. J.D.'s August 2010 opinion that the Veteran's left knee disability was connected to his service and Dr. A.R.M.'s November 2010 opinion that the Veteran's physical problems were rooted to his service-connected right knee and that his major depressive disorder was secondary to these physical problems.  More additional evidence is sought in this remand.  

The opinion concerning the Veteran's left knee was based partially on an inaccurate factual premise.  It was noted that there was no evidence of treatment for the knee within his first year following separation from service.  However, VA treatment records dated from July through September 1979 show that the Veteran complained of and sought treatment for the knee.  None of the opinions was supported by a thorough rationale.  There was no explanation of the points made.  Dr. J.G.B.'s December 2005/January 2006 opinion, which was obtained prior to June 2006, that the Veteran's major depressive disorder was exacerbated by his chronic pain to include in the neck was not discussed.  

Finally, all of the opinions are incomplete.  Secondary service connection is granted when a disability is either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Most of the opinions used the phrase related to, and thus is it not clear that both causation and aggravation were considered.  One of the opinions clearly considered causation but clearly did not consider aggravation.

Another VA medical examination with medical opinion is needed to cure these problems with respect to the psychiatric disability, left knee disability, back disability, and neck disability.  Therefore, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter concerning the service connection issues on appeal.  Inform him of the criteria for establishing service connection on a direct basis, presumptive basis, secondary basis, and on the basis of aggravation, and of the evidence required.  Include a copy of the letter in the claims file or Virtual VA electronic file.

2.  Obtain VA treatment records regarding the Veteran dated from January 2002 to present.  Associate them with the claims file or Virtual VA electronic file.

3.  Obtain complete SSA records, including all determinations and the medical records upon which they were based, regarding the Veteran.  Associate all records received with the claims file or Virtual VA electronic file.

4.  Ask the Veteran to authorize the release of updated treatment records from Dr. J.D. (essentially those after December 2005) and from Dr. J.S.P. (those after December 2005) to VA or alternatively provide them to VA himself.  If authorization is provided, request the records.  Associate all records received with the claims file or Virtual VA electronic file.

5.  Then, schedule the Veteran for a VA examination of the left knee disability, back disability, and neck disability.  The examiner must review the claims file and must note that review in the report.  The examiner must provide an as to whether it is at least as likely as not (50 percent or greater probability) that each disability:  (a) was incurred during the Veteran's service, (b) is otherwise related to his service, (c) was caused by his service-connected right knee disabilities, or (d) was aggravated (permanently worsened beyond the natural progression) by his service-connected right knee disabilities.  If the opinion regarding the back disability is positive in any of these regards, an opinion must be rendered as to whether it is at least as likely as not that the neck disability:  (a) was caused by the back disability or (b) was aggravated by his back disability.  A clear and complete rationale must be provided for each opinion rendered.  That should include discussion of pertinent medical principles, with a citation for any literature referenced, and the pertinent medical and non-medical (lay) evidence.  Continuity of symptomatology and any other medical opinions, to include from VA, Dr. F.P.S. at the hearing, and Dr. J.D., specifically must be considered.  Gait alteration also should be considered.

6.  Then,  schedule the Veteran for a VA examination of any psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner also shall conduct a relevant interview of the Veteran and perform all tests, studies, or evaluations deemed necessary.  The examiner must provide a full mutiaxial diagnosis pursuant to the criteria of DSM-IV.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disability:  (a) was incurred during the Veteran's service, (b) is otherwise related to his service, (c) was caused by his service-connected right knee disabilities, or (d) was aggravated (permanently worsened beyond the natural progression) by his service-connected right knee disabilities.  A clear and complete rationale shall be provided for each opinion rendered.  That should include discussion of pertinent medical principles, with a citation for any literature referenced, and the pertinent medical and non-medical (lay) evidence.  Continuity of symptomatology and any other medical opinions, to include from VA, Dr. F.P.S. at the hearing, Dr. J.G.B., and Dr. A.R.M., specifically must be considered.

7.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

